DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2013/0317589A1, “Martin”).
Regarding claim 1, Martin discloses a stent system capable of retrieving a blood clot from a brain region including a wire (202; Fig. 5E). A first stent (200) is connected to a distal portion of the wire. A first outer sheath (222) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (300) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0083].
Regarding claim 2, Martin discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Fig. 5E; [0083]).
Regarding claim 3, Martin discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 5E; [0083]).
Regarding claim 4, Martin discloses that a second outer sheath (220; Fig. 5E) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0083].
Regarding claim 5, Martin discloses that the second stent is capable of closing to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 5E; [0083]). 
Regarding claim 6, Martin discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween [0083]. 
Regarding claim 7, Martin discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0009-0010].
Regarding claim 8, Martin discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0083].
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannes et al. (US 2009/0198269A1, “Hannes”).
Regarding claim 1, Hannes discloses a stent system capable of retrieving a blood clot from a brain region including a wire (6; Fig. 7). A first stent (2) is connected to a distal portion of the wire. A first outer sheath (14) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (1) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0086].
Regarding claim 2, Hannes discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Fig. 7; [0086]).
Regarding claim 3, Hannes discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 7; [0086]).
Regarding claim 4, Hannes discloses that a second outer sheath (14; Fig. 7; [0086-0088]) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0086-0088].
Regarding claim 5, Hannes discloses that the second stent is capable of closing to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 7; [0086-0088]). 
Regarding claim 6, Hannes discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween [0086-0088]. 
Regarding claim 7, Hannes discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0067].
Regarding claim 8, Hannes discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0087].
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molaei et al. (US 2015/0112376A1, “Molaei”).
Regarding claim 1, Molaei discloses a stent system capable of retrieving a blood clot from a brain region including a wire (104; Fig. 1). A first stent (102) is connected to a distal portion of the wire. A first outer sheath (132) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (106) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0097].
Regarding claim 2, Molaei discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Figs. 12, 1).
Regarding claim 3, Molaei discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 1; [0097]).
Regarding claim 4, Molaei discloses that a second outer sheath (130; Fig. 1) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0097].
Regarding claim 5, Molaei discloses that the second stent is capable of closing to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 1; [0097]). 
Regarding claim 6, Molaei discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween [0097]. 
Regarding claim 7, Molaei discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0097].
Regarding claim 8, Molaei discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0097].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pokorney et al. (US 2016/0220265A1), Bates (US 7,837,702), Golden et al. (US 2009/0192518) and Marks et al. (US 2013/0030461A1) disclose devices including first and second stent elements but do not disclose a first outer sheath fixed to the wire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        a